                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ADTRADER, INC., ET AL.,                        Case No.17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                           ORDER RE SEPTEMBER 13, 2018
                                                  v.                                       JOINT DISCOVERY DISPUTE
                                  10
                                                                                           LETTER
                                  11        GOOGLE LLC,
                                                                                           Re: Dkt. No. 74
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff AdTrader, Inc. (“AdTrader”) moves to compel defendant Google LLC’s

                                  14   (“Google”) to provide the names and contact information of advertisers whose identities are called

                                  15   for by AdTrader’s Interrogatory No. 4. Dkt. No. 74. Google objects that the information

                                  16   AdTrader seeks is not relevant to any claim or defense. Id. The Court finds this matter suitable

                                  17   for decision without a hearing.

                                  18            Having considered the submissions of the parties, the Court grants AdTrader’s motion to

                                  19   compel.

                                  20   I.       BACKGROUND
                                  21            Using Google’s Ad Exchange (“AdX”) service, website publishers sell advertising space

                                  22   on their webpages in exchange for a share of the revenue advertisers pay to Google, and

                                  23   advertisers buy space to display their advertising online. Dkt. No. 72 ¶ 1. Intermediary

                                  24   companies may facilitate publishers’ and advertisers’ use of the AdX service. Network Partner

                                  25   Managers (“NPMs”) assist publishers, and advertising agencies assist advertisers. Id. ¶¶ 25-26.

                                  26            AdTrader was both a publisher and an NPM on behalf of other publishers, as well as an

                                  27   advertising agency on behalf of advertisers. Id. ¶¶ 47-49. Google terminated AdTrader’s

                                  28   publisher-side NPM account after notifying AdTrader that all of the advertising impressions on
                                   1   AdTrader’s websites were invalid. Id. ¶ 63. As a result, Google allegedly advised that it was

                                   2   withholding all revenue associated with those impressions and would refund that revenue to the

                                   3   affected advertisers. In its role as advertising agency on behalf of those affected advertisers,

                                   4   AdTrader says it should have received the refunded revenue, but that Google did not refund the

                                   5   revenue. Id. ¶¶ 76-84.

                                   6          AdTrader asserts individual claims for breach of contract, breach of the implied covenant

                                   7   of good faith and fair dealing, intentional interference with contract, and declaratory relief.

                                   8   AdTrader also asserts claims on behalf of a putative class of AdX advertisers.

                                   9          AdTrader’s Interrogatory No. 4 asks Google:

                                  10                  For the $476,622.69 of accrued AdX earnings that YOU withheld
                                                      payment of from ADTRADER, IDENTIFY each advertiser
                                  11                  (including their name and unique advertiser ID) whom YOU refunded
                                                      out of these earnings, the total amount of the refund YOU provided
                                  12                  and the date(s) on which YOU paid these refunds.
Northern District of California
 United States District Court




                                  13   Dkt. No. 74-1. Google has identified the total amount refunded or credited to the advertisers, and

                                  14   it has offered to supplement its response to also include an anonymous placeholder ID for each

                                  15   advertiser, the amounts refunded or credited to each advertiser, and the dates on which each refund

                                  16   or credit was provided. Id. at 4. Google objects to providing the names and contact information

                                  17   for each advertiser. Id.

                                  18   II.    DISCUSSION
                                  19          A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  20   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  21   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  22   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  23   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Here,

                                  24   AdTrader bears the burden of showing that the information it seeks is relevant to a claim or

                                  25   defense.

                                  26          AdTrader says that it seeks the names and contact information for each of the advertisers to

                                  27   whom Google provided credits or refunds in order to identify witnesses with information that will

                                  28   permit AdTrader to test Google’s assertions that such the credits and refunds were, in fact, made.
                                                                                          2
                                   1   In addition, AdTrader acknowledges that some of these witnesses may wish to become class

                                   2   representatives. Id. at 3-4. Google contends that the information AdTrader seeks is not relevant to

                                   3   any issue in the case, but Google’s primary concern appears to be about what AdTrader may do

                                   4   once it has the information. The Court separately considers each disputed point.

                                   5          First, AdTrader has articulated at least one justification for discovery of the advertisers’

                                   6   names and contact information—these advertisers are likely to have information that will allow

                                   7   AdTrader to test Google’s contentions about the nature and amounts of the AdX credits or

                                   8   refunds. The Court is not persuaded by Google’s argument that anonymized data is sufficient for

                                   9   this purpose, or that most advertisers received only trivial refunds, or that they will not recall any

                                  10   useful information. While it may be highly impractical and prohibitively expensive for AdTrader

                                  11   to attempt to contact each such advertiser, the information sought in Interrogatory No. 4 will

                                  12   enable AdTrader to make an informed decision about which advertisers it wishes to contact. That
Northern District of California
 United States District Court




                                  13   is sufficient justification for the discovery. Whether AdTrader may also use the information

                                  14   gleaned from a complete interrogatory response to identify additional class representatives (as

                                  15   opposed to putative class members) is not a question the Court need resolve at this time. If and

                                  16   when AdTrader wishes to identify a new class representative, that issue must be taken up with the

                                  17   presiding judge.

                                  18          Second, AdTrader contends, and Google does not dispute, that the information at issue is

                                  19   readily available in a database maintained by Google, and that its production would not be unduly

                                  20   burdensome. See id. at 2. Google’s primary objection appears to be that AdTrader will use the

                                  21   information it provides to unfairly burden Google’s customers (i.e. the advertiser who received

                                  22   refunds or credits) with discovery. Id. at 5. Again, that concern is not ripe for determination at

                                  23   this time. If and when AdTrader seeks improper or abusive discovery of non-parties, Google and

                                  24   the affected non-parties may seek relief from the Court.

                                  25          Third, Google objects that the additional information AdTrader seeks will require Google

                                  26   to disclose confidential information of its advertising customers. Id. at 7. This concern may be

                                  27   addressed by designating the information as confidential under the protective order. Google

                                  28   suggests that it “may” also have a contractual obligation to some of these customers to maintain
                                                                                          3
                                   1   their information in confidence. Id. This objection is not well-developed, and Google may not

                                   2   rely on it to defeat discovery of the information.

                                   3   III.   CONCLUSION
                                   4          For the reasons stated above, AdTrader’s motion to compel is granted. Google shall

                                   5   supplement its response to Interrogatory No. 4 to provide complete information no later than

                                   6   November 30, 2018.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 30, 2018

                                   9

                                  10
                                                                                                  VIRGINIA K. DEMARCHI
                                  11                                                              United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            4
